                 Case 18-80978             Doc 34   Filed 03/28/19 Entered 03/28/19 15:42:57        Desc Main
                                                     Document     Page 1 of 11




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        WESTERN DIVISION


              In Re:                                          §
                                                              §
              JOSEPH BERNARD ONGENARS                         §     Case No. 18-80978
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      BERNARD J. NATALE, TRUSTEE, chapter 7 trustee, submits this Final Account,
              Certification that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 152,914.23                          Assets Exempt: 20,701.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 2,170.94            Claims Discharged
                                                                    Without Payment: 125,796.74

              Total Expenses of Administration: 2,359.87


                      3) Total gross receipts of $ 4,530.81 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 4,530.81 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 18-80978             Doc 34    Filed 03/28/19 Entered 03/28/19 15:42:57            Desc Main
                                                  Document     Page 2 of 11




                                                  CLAIMS           CLAIMS                 CLAIMS                 CLAIMS
                                                SCHEDULED         ASSERTED               ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                   $ 96,645.00              $ 0.00                 $ 0.00                   $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            2,359.87               2,359.87                 2,359.87

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 0.00                  0.00                      0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              27,881.00           3,441.68               3,441.68                 2,170.94

TOTAL DISBURSEMENTS                               $ 124,526.00          $ 5,801.55            $ 5,801.55                $ 4,530.81


                  4) This case was originally filed under chapter 7 on 04/30/2018 . The case was pending
          for 11 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 03/11/2019                        By:/s/BERNARD J. NATALE, TRUSTEE
                                                                         Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 18-80978             Doc 34      Filed 03/28/19 Entered 03/28/19 15:42:57                    Desc Main
                                                       Document     Page 3 of 11




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

    Whole Life Insurance Policy                                               1129-000                                         4,530.81

TOTAL GROSS RECEIPTS                                                                                                          $ 4,530.81
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                      DESCRIPTION                          UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                       $ NA
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.     SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                    CODE     (from Form 6D)

               Bmo Harris Bank Na,
               Pobox94934 Palatine, IL
               60069                                                59,899.00                  NA                    NA              0.00


               Members Alliance Cu, 2550 S
               Alpine Rd Rockford, IL 61108                         15,269.00                  NA                    NA              0.00




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 18-80978             Doc 34        Filed 03/28/19 Entered 03/28/19 15:42:57           Desc Main
                                                       Document     Page 4 of 11




                                                 UNIFORM        CLAIMS
                                                                                 CLAIMS             CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.      SCHEDULED                                              CLAIMS PAID
                                                                                ASSERTED           ALLOWED
                                                  CODE      (from Form 6D)

             Winnebago County Treasurer,
             404 Elm St. Rockford, IL
             61101                                                 21,477.00                NA                NA              0.00

TOTAL SECURED CLAIMS                                             $ 96,645.00              $ 0.00           $ 0.00           $ 0.00


            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
               PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

BERNARD J. NATALE LTD                      2100-000                    NA           1,132.70           1,132.70           1,132.70


Associated Bank                            2600-000                    NA              10.00              10.00             10.00


BERNARD J. NATALE LTD                      3110-000                    NA           1,207.50           1,207.50           1,207.50


BERNARD J. NATALE LTD                      3120-000                    NA                 9.67               9.67             9.67

TOTAL CHAPTER 7 ADMIN. FEES                                          $ NA          $ 2,359.87         $ 2,359.87        $ 2,359.87
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
               PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

NA: NA                                           NA                    NA                 NA                 NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                           $ NA               $ NA               $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 18-80978             Doc 34      Filed 03/28/19 Entered 03/28/19 15:42:57        Desc Main
                                                    Document     Page 5 of 11




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                        CLAIMS PAID
                                                           (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                               6E)             Claim)

                                                                    0.00                 NA              NA            0.00

TOTAL PRIORITY UNSECURED                                           $ NA               $ 0.00         $ 0.00           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                        CLAIMS PAID
                                                           (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Amcore Bank N A, 501 7th St
            Rockford, IL 61104                                      0.00                 NA              NA            0.00


            Amcore Bank N A, 501 7th St
            Rockford, IL 61104                                      0.00                 NA              NA            0.00


            Barclays Bank Delaware, Po
            Box 8803 Wilmington, DE
            19899                                                   0.00                 NA              NA            0.00


            BMO Harris Bank NA, 111
            W. Monroe LLW Chicago, IL
            60603                                               3,142.00                 NA              NA            0.00


            Capone/cabelas, 4800 Nw 1st
            Street Lincoln, NE 68521                                0.00                 NA              NA            0.00


            Chase Card, Po Box 15298
            Wilmington, DE 19850                                9,286.00                 NA              NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 18-80978             Doc 34       Filed 03/28/19 Entered 03/28/19 15:42:57          Desc Main
                                                     Document     Page 6 of 11




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            Chase Card, Po Box 15298
            Wilmington, DE 19850                                  9,827.00                 NA              NA              0.00


            Chase Card, Po Box 15298
            Wilmington, DE 19850                                      0.00                 NA              NA              0.00


            Chicago Title Land Trust, 10
            South LaSalle Street, Suite
            2750 Chicago, IL 60603                                 825.00                  NA              NA              0.00


            Citi, Po Box 6241 Sioux Falls,
            SD 57117                                              3,301.00                 NA              NA              0.00


            Tom Karras, 1071 South
            Batavia Avenue Geneva, IL
            60134                                                 1,500.00                 NA              NA              0.00


1           CITIBANK, N.A.                      7100-000               NA             3,441.68       3,441.68         2,170.94

TOTAL GENERAL UNSECURED                                        $ 27,881.00          $ 3,441.68      $ 3,441.68       $ 2,170.94
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                                                                                       Page:       1
                                         Case 18-80978              Doc 34      Filed 03/28/19 Entered 03/28/19 15:42:57                                    Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   7 of 11AND REPORT
                                                                                                   RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              18-80978                         TML            Judge:        Thomas M. Lynch                              Trustee Name:                      BERNARD J. NATALE, TRUSTEE
Case Name:            JOSEPH BERNARD ONGENARS                                                                                    Date Filed (f) or Converted (c):   04/30/2018 (f)
                                                                                                                                 341(a) Meeting Date:               06/12/2018
For Period Ending:    03/11/2019                                                                                                 Claims Bar Date:                   09/14/2018


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 2708 Edgewood Drive                                                                  79,180.00                  79,180.00                                                       0.00                        FA
     Rockford Il 61114-0000 Winnebago
  2. 2013 Ford Edge Mileage: 107000                                                        8,700.00                   8,700.00                                                       0.00                        FA
  3. Household Furniture                                                                   1,000.00                       0.00                                                       0.00                        FA
  4. Tv, Desktop Computer, Laptop Computer, Cellphone, Dvd                                   350.00                       0.00                                                       0.00                        FA
     Player
  5. Signed, Numbered Lithographs (Chagall, Calder, Max,                                   3,000.00                       0.00                                                       0.00                        FA
     Heydenry
  6. Remington 12 Gauge, Remington 20 Gauge, 1904 Ithaca 20                                2,100.00                       0.00                                                       0.00                        FA
     Gauge
  7. 1 Cat                                                                                     0.00                       0.00                                                       0.00                        FA
  8. Bmo Harris Bank                                                                         100.00                       0.00                                                       0.00                        FA
  9. Bmo Harris Bank                                                                           0.00                       0.00                                                       0.00                        FA
 10. Membersalliance Credit Union                                                              5.23                       0.00                                                       0.00                        FA
 11. Joe Ongenars Trust (Property Consists Of House At 2708                               79,180.00                       0.00                                                       0.00                        FA
     Edgew
 12. 2017 Tax Refund                                                                      Unknown                         0.00                                                       0.00                        FA
     Federal
 13. 2017 Tax Refund                                                                      Unknown                         0.00                                                       0.00                        FA
     State
 14. Whole Life Insurance Policy                                                           4,506.00                       0.00                                                4,530.81                           FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $178,121.23                 $87,880.00                                               $4,530.81                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                   Page:    2
                                      Case 18-80978        Doc 34       Filed 03/28/19 Entered 03/28/19 15:42:57       Desc Main
                                                                         Document     Page 8 of 11
Initial Projected Date of Final Report (TFR): 12/31/2018    Current Projected Date of Final Report (TFR): 12/31/2018                Exhibit 8




    UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                    Page:           1
                                         Case 18-80978                 Doc 34 Filed 03/28/19
                                                                                           FORM 2Entered 03/28/19 15:42:57                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 9 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 18-80978                                                                                               Trustee Name: BERNARD J. NATALE, TRUSTEE                                  Exhibit 9
      Case Name: JOSEPH BERNARD ONGENARS                                                                                     Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX9028
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX2593                                                                               Blanket Bond (per case limit): $3,000.00
For Period Ending: 03/11/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                    6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                             ($)
   10/01/18             14        American General Life Insurance Co         Life Insurance Proceeds                                1129-000                    $112.53                                    $112.53
                                  1275 Sandusky Road
                                  Jacksonville IL 62650
   10/09/18             14        American General Life Insurance Co         Life Insurance Proceeds                                1129-000                 $4,418.28                                  $4,530.81
                                  1275 Sandusky Road
                                  Jacksonville, IL 62650
   11/07/18                       Associated Bank                            Bank Service Fee under 11                              2600-000                                          $10.00            $4,520.81
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/11/18                       Transfer to Acct # xxxxxx0082              Transfer of Funds                                      9999-000                                      $4,520.81                  $0.00



                                                                                                              COLUMN TOTALS                                  $4,530.81            $4,530.81
                                                                                                                    Less: Bank Transfers/CD's                     $0.00           $4,520.81
                                                                                                              Subtotal                                       $4,530.81                $10.00
                                                                                                                    Less: Payments to Debtors                     $0.00                $0.00
                                                                                                              Net                                            $4,530.81                $10.00




                                                                                    Page Subtotals:                                                          $4,530.81            $4,530.81
        UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                     Page:           2
                                         Case 18-80978                Doc 34 Filed 03/28/19
                                                                                          FORM 2Entered 03/28/19 15:42:57                                  Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  10 of 11 RECORD
                                                                                               DISBURSEMENTS
           Case No: 18-80978                                                                                                 Trustee Name: BERNARD J. NATALE, TRUSTEE                                 Exhibit 9
      Case Name: JOSEPH BERNARD ONGENARS                                                                                       Bank Name: Axos Bank
                                                                                                                     Account Number/CD#: XXXXXX0082
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX2593                                                                                Blanket Bond (per case limit): $3,000.00
For Period Ending: 03/11/2019                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                          ($)
   12/11/18                       Transfer from Acct # xxxxxx9028           Transfer of Funds                                          9999-000                $4,520.81                                 $4,520.81

   01/25/19           2001        BERNARD J. NATALE LTD                     Final distribution creditor                                2100-000                                    $1,132.70             $3,388.11
                                  1639 N ALPINE RD SUITE 401                account # representing a
                                  EDGEBROOK OFFICE CENTER                   payment of 100.00 % per court
                                  ROCKFORD, IL 61107                        order.
   01/25/19           2002        BERNARD J. NATALE LTD                     Distribution                                                                                           $1,217.17             $2,170.94
                                  1639 N ALPINE RD SUITE 401
                                  EDGEBROOK OFFICE CENER
                                  ROCKFORD, IL 61107
                                  BERNARD J. NATALE LTD                     Attorney Fees                               ($1,207.50)    3110-000

                                  BERNARD J. NATALE LTD                     Attorney Expenses                               ($9.67)    3120-000

   01/25/19           2003        CITIBANK, N.A.                            REF 4326                                                   7100-000                                    $2,170.94                 $0.00
                                  PAYMENT CENTER
                                  4740 121 ST STREET
                                  URBANDALE IA 50323


                                                                                                               COLUMN TOTALS                                   $4,520.81           $4,520.81
                                                                                                                     Less: Bank Transfers/CD's                 $4,520.81                $0.00
                                                                                                               Subtotal                                            $0.00           $4,520.81
                                                                                                                     Less: Payments to Debtors                     $0.00                $0.00
                                                                                                               Net                                                 $0.00           $4,520.81




                                                                                    Page Subtotals:                                                            $4,520.81           $4,520.81
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                           Page:     3
                                 Case 18-80978    Doc 34          Filed 03/28/19 Entered 03/28/19 15:42:57         Desc Main
                                                                   Document     Page 11 of 11
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0082 - Checking                                              $0.00              $4,520.81                 $0.00
                                            XXXXXX9028 - Checking                                          $4,530.81                 $10.00                 $0.00
                                                                                                           $4,530.81              $4,530.81                 $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $4,530.81
                                            Total Gross Receipts:                      $4,530.81




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 11)
